MEMORANDUM OPINION
No. 04-04-00503-CV
IN RE Manuel QUINONES
Original Mandamus Proceeding (1)
PER CURIAM
Sitting:	Alma L. López, Chief Justice
		Catherine Stone, Justice
		Karen Angelini, Justice
Delivered and Filed:	August 4, 2004
PETITION FOR WRIT OF MANDAMUS DENIED
	Relator, Manuel Quinones, seeks mandamus relief directing the trial court to issue a bench
warrant and schedule a hearing on relator's motion for show cause hearing.  Quinones seeks a show
cause hearing on whether his appointed attorney in a DNA testing proceeding is taking the necessary
action.  The copy of relator's motion attached to his petition is not file-stamped by the district clerk. 
	A trial judge has a duty to consider and rule on motions within a reasonable time.  In re
Ramirez, 994 S.W.2d 682, 683 (Tex. App.--San Antonio 1998, orig. proceeding).  To invoke this
duty, however, the movant must show that he brought the motion to the trial judge's attention, and
the trial judge failed or refused to rule.  In re Chavez, 62 S.W.3d 225, 228 (Tex. App.--Amarillo
2001, orig. proceeding); Barnes v. State, 832 S.W.2d 424, 426 (Tex. App.--Houston [1st Dist.]
1992, orig. proceeding).  Merely filing the matter with the district clerk does not impute knowledge
of the pleading to the trial court.  In re Flores, No. 04-03-00449-CV, 2003 WL 21480964 (Tex.
App.--San Antonio June 25, 2003, orig. proceeding) (not designated for publication). In this case,
Quinones has failed to provide proof of the date on which he filed the motion or evidence that he has
brought the motion to the trial judge's attention.  Accordingly, Quinones has failed to show that he
is entitled to mandamus relief, and Quinones' petition is denied.
 
							PER CURIAM
1.  This proceeding arises out of Cause No. 98-12-10057, styled The State of Texas v. Manuel Quinones,
pending in the 79th Judicial District Court, Jim Wells County, Texas, the Honorable Ricardo H. Garcia presiding.